DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Applicant’s amendment filed on April 19, 2022 has been entered.
Accordingly claims 1, 2, 7, and 14 have been amended. Claim 13 has been cancelled. No new claims were added. Therefore, claims 1-12 and 14-20 remains pending in this application. It also includes remarks and arguments.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-8 and 14-20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Arisawa (US 2013/0263596).
5.   	Regarding claims 1, 14 and 18, Arisawa in [Figs. 1, 3, 5 and 6] discloses a power receiver unit (PRU) controller [see power charging control section 210 corresponding to the PRU controller] for inclusion in a wireless power receiver [see power receiving device 220], the PRU controller [see 210] configured to: generate a measurement request for transmitting to a wireless power transmitter [0063-0071]; generate an enable signal configured to enable a modulator [see 212] in the wireless power receiver during a predetermined time window [0055, and 0063-0071]; receive a measurement signal corresponding to a resonant circuit [see 221 and 223] signal in a resonant circuit of the wireless power receiver [see the modulation circuit 212 in Fig. 5 is directly coupled to the series resonance circuit 221 and 223 in Fig. 3 through connections 228 and 229]; process the measurement signal and determine whether a foreign object is present between the wireless power receiver and the wireless power transmitter from the processed measurement signal [see 0061-0071]; and wherein the wireless power receiver does not receive any power from the wireless power transmitter during at least part of the predetermined time window [see 0061-0071], wherein the PRU controller [see 210] comprises: a first input [see 228 in Figs. 3 and 5] configured to be connected to a first resonant circuit node [see 220 in Figs. 3 and 5]; a second input [see 229 in Figs. 3 and 5] configured to be connected to a second resonant circuit node [see 220 in Figs. 3 and 5], wherein an inductor coil [see 221] and a receiver capacitor [see 223] of the resonant circuit are coupled in series between the first and second resonant circuit nodes [see 220 in Figs. 3 and 5]; and a modulator control output [see 0061 and 0066] configured to be coupled to the modulator [see modulating circuit 212], wherein the modulator is connected to the first and second resonant circuit nodes and the modulator control output is configured to enable the modulator during the predetermined time window [see the modulation circuit 212 in Fig. 5 is directly coupled to the series resonance circuit 221 and 223 in Fig. 3 through connections 228 and 229 and 0063-0071], in which enabling the modulator results in the resonant circuit signal, wherein the resonant circuit signal comprises one of 22a voltage or a current between the first and second resonant circuit nodes [see 0055 and 0061-0071].  
6.	Regarding claim 2, Arisawa in [Figs. 3, 5 and 6], discloses the PRU controller of claim 1 further comprising:  a third input [see via 216] configured to be coupled to a first wireless receiver output; a fourth input [see via 217] configured to be coupled to a second wireless receiver output.
7.	Regarding claims 3 and 15, Arisawa in [Figs. 3, 5 and 6], discloses the PRU controller he PRU controller of claims 1 and 14 further configured to process the measurement signal to determine a quality factor or a parameter related to the quality factor of the resonant circuit from the measurement signal [see 0004, 0055 and 0059].  
8.	Regarding claims 4 and 16, Arisawa in [Fig. 3, 5 and 6], discloses the PRU controller of claims 3 and 14 further configured to determine a quality factor or a parameter related to the quality factor of the resonant circuit from the rate of amplitude decrease of the measurement signal [see 0003-0004 and 0055].  
9. 	Regarding claim 5, Arisawa in [Figs. 3, 5 and 6], discloses the PRU controller of claim 1 further comprising an analog to digital converter coupled to a control module [see 210 and 0059].  
10. 	Regarding claims 6 and 17, Arisawa in [Figs. 3, 5 and 6], discloses the PRU controller of claims 1 and 15 further configured to generate a foreign object detect status for transmission to the wireless power transmitter [see 0061-0071].  
11. 	Regarding claims 7 and 19, Arisawa in [Figs. 3, 5 and 6] a wireless power receiver comprising the PRU controller of claims 1 and 18 and further comprising the modulator coupled to the resonant circuit [see the modulation circuit 212 in Fig. 5 is directly coupled to the series resonance circuit 221 and 223 in Fig. 3 through connections 228 and 229 and 0063-0071], a rectifier [214] having an input coupled to the resonant circuit [see series resonance circuit 221 and 223 in Fig. 3 ] and an output configured to be coupled to a load [see 211 or 213] wherein the PRU controller is coupled to the modulator and the resonant circuit and wherein the wireless power receiver is configured to: transmit the measurement request to the wireless power transmitter; couple the modulator [see the modulation circuit 212 in Fig. 5 is directly coupled to the series resonance circuit 221 and 223 in Fig. 3 through connections 228 and 229  to the resonant circuit during the predetermined time window in which the wireless power receiver does not receive any power from the wireless power transmitter; process the measurement signal corresponding to the resonant circuit signal during the predetermined time window: determine whether  the foreign object is present between the wireless power receiver and the wireless power transmitter from the processed measurement signal [see 0061-0071].  
12. 	Regarding claim 8, Arisawa in [Figs. 3, 5 and 6] discloses the wireless power receiver of claim 7 further comprising a measurement circuit [see 216 and 217] having an input coupled to the resonant circuit [see resonant circuit 221 and 223 in Fig. 3] and an output coupled to the PRU controller via connections 228 and 229.  
Allowable Subject Matter
13.	Claim 9 is objected to as being dependent upon a rejected base claim 8, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.	Claim 20 is objected to as being dependent upon a rejected base claim 19, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
15.Claims 10-12 are allowed.
16.The following is a statement of reasons for the indication of allowable subject matter: 
17.Claims 10-12 are allowable over the prior art references because the prior art failed to teach or suggest wherein the PTU controller comprises: a pulse-width modulation output configured to be coupled to the inverter, a control output configured to be coupled to the resonant circuit; and a current sense input configured to be coupled to the resonant circuit and wherein the PTU controller is configured to: receive a measurement request from the wireless power receiver; disable the power transmission for a predetermined time window in response to receiving a measurement request from the wireless power receiver.  

Response to Arguments
18.	Applicant’s arguments with respect to claim(s) 1-12 and 14-20have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
20.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE RONIQUE WILLOUGHBY whose telephone number is (571)272-2725. The examiner can normally be reached M-F 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TERRENCE R WILLOUGHBY/Examiner, Art Unit 2836                                                                                                                                                                                                        7/16/22


/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836